Proceeding pursuant to CPLR article 78 to review a determination of the respondent Rocco A. Pozzi, Commissioner of the Westchester County *1068Department of Public Safety, dated December 1, 2005, which adopted the recommendation of a hearing officer dated November 4, 2005, made after a hearing, finding the petitioner guilty of misconduct and terminating her employment as a Probation Officer.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination that she was guilty of misconduct was supported by substantial evidence at the hearing (see CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140 [1987]; People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]). Furthermore, the penalty imposed was not so disproportionate to the petitioner’s conduct as to be shocking to one’s sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 234-235 [1974]).
The petitioner’s remaining contentions are without merit. Miller, J.P., Goldstein, Fisher and Covello, JJ., concur.